Citation Nr: 1227511	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-23 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for a cardiovascular disorder, to include vertebrobasilar insufficiency.

3.  Entitlement to service connection for a skin condition of the feet, legs, groin, arms, and face, to include as secondary to herbicide exposure. 

4.  Entitlement to service connection for scars on the feet. 

5.  Entitlement to service connection for a nerve disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1962. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2011, the Veteran, sitting at the RO, testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board finds that a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In service treatment records (STRs) dated in October 1961, February 1962, and September 1962, the Veteran was treated for foot fungus and athletes' foot.  In a VA progress note dated in October 2003, the Veteran complained of a rash on his feet off and on for over 20 years.  The diagnosis was tinea pedis.  The Veteran also describes a recurrent skin condition involving other bodily parts.  The Board finds a VA examination is necessary to determine if the Veteran's currently manifested skin disorder(s) first manifested in active service.  38 C.F.R. § 3.159 (c)(4).

Currently, the most recent VA treatment record in the claims folder is dated April 2009.  The Veteran submitted selected VA outpatient treatment dated in 2011.  This indicates the existence of records that have not yet been associated with the claims file.  VA treatment records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, requests for VA medical records should be made to ensure that all pertinent evidence is reviewed.  

Additionally, during the March 2011 Board hearing, the Veteran testified he was also treated for his claimed disorders by a number of private facilities, though there is only a single private treatment record within the claims file.  The RO should attempt to obtain any relevant private treatment records as well. 

The Veteran also mentioned the possibility of relevant records in the possession of the Social Security Administration (SSA).  On remand, the RO should attempt to obtain all medical and legal documents in SSA possession.

Finally, the Veteran has reported relevant treatment at the Temple VA contemporaneous in time to his discharge from service.  However, in October 2008, the RO received notice that there were no available records within the Central Texas Veterans Health Care System for this time period.  As such, it would be futile to make any continuing efforts for these records.


Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining the relevant private treatment records he identified at his March 2011 hearing, to include Scott and White as well as the Mary Mahoney Clinic.  Additionally, the Veteran should be requested to provide copies of any available internet articles regarding a causal relationship between trauma and carotid stenosis as referenced in his facsimile submitted in December 2011.

2.  Associate with the claims folder the Veteran's relevant clinical records of VA treatment since May 6, 2009.

3.  Obtain all medical and legal documents related to the Veteran's application for SSA disability benefits.

4.  Upon completion of the above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his currently manifested skin disorders.

The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions as well as his subjective history.

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based on the claims file review and the examination results, the examiner should identify all skin disorders involving the feet, legs, groin, arms and face and render an opinion as to whether there is a 50 percent or better probability that each identified skin disorder either first manifested during active service or is otherwise related to service, including consideration of the multiple in-service treatments for athletes foot and foot fungus.  The rationale for the opinion must also be provided.

5.  Then, the RO or the AMC should readjudicate the claims for service connection for diabetes, heart, skin, foot and nerve disorders in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the case is returned, if so indicated, to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

